


Exhibit 10-f-3

 

ROCKWELL COLLINS 2005

DEFERRED COMPENSATION PLAN

 

Amended and Restated September 17, 2010

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

ROCKWELL COLLINS 2005
DEFERRED COMPENSATION PLAN

 

The purpose of this Plan is to provide certain specified benefits to a select
group of management and highly compensated employees who contribute materially
to the continued growth, development and future business success of Rockwell
Collins, Inc. and its affiliates.  This Plan is unfunded for tax purposes and
for purposes of Title I of ERISA.

 

This Plan is established effective as of January 1, 2005 for deferred
compensation that was earned and vested after December 31, 2004 under the
Rockwell Collins Deferred Compensation Plan and for compensation deferred for
the period subsequent to the date this Plan is established.  The Plan is hereby
amended and restated on September 17, 2010.

 

ARTICLE I:  DEFINITIONS

 

1.010                 Account means one of the accounts established for the
purpose of measuring and determining a Participant’s interest in this Plan, such
accounts being the Participant’s Salary Deferral Account, Company Match
Account, Incentive Compensation Deferral Account, and Performance Award Account.

 

1.020                 Account Balance means, with respect to each Participant,
an account in the records of the Company equal to the sum of the Participant’s:

 

(a)                                  Salary Deferral Account balance;

 

(b)                                 Company Match Account balance;

 

(c)                                  Incentive Compensation Deferral Account
balance; and

 

(d)                                 Performance Award Account balance.

 

The Account Balance (and each underlying balance making up such Account Balance)
is a bookkeeping entry only and will be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
designated Beneficiary, pursuant to this Plan.

 

1.030                 Affiliate means:

 

(a)                                  any corporation incorporated under the laws
of one of the United States of America of which the Company owns, directly
or indirectly, eighty percent (80%) or more of the combined voting power of all
classes of stock or eighty

 

1

--------------------------------------------------------------------------------


 

                                                percent (80%) or more of the
total value of the shares of all classes of stock (all within the meaning of
Code Section 1563);

 

(b)                                 any partnership or other business entity
organized under such laws, of which the Company owns, directly or indirectly,
eighty percent (80%) or more of the voting power or eighty percent (80%) or
more of the total value (all within the meaning of Code Section 414(c)); and

 

(c)                                  any other company deemed to be an Affiliate
by the Company’s Board of Directors.

 

1.040                 Annual Company Match Amount for any Plan Year means the
amount determined in accordance with Section 3.030.

 

1.050                 Annual Deferral Amount means that portion of a
Participant’s Base Annual Salary which a Participant elects to have deferred, in
accordance with Article III, for any one Plan Year.  In the event of a
Participant’s Retirement, Disability, death or a Separation from Service prior
to the end of a Plan Year, such year’s Annual Deferral Amount will be the actual
amount withheld prior to such event.

 

1.060                 Annual Installment Method means a benefit payment method
involving a series of annual installment payments over the number of years
selected by the Participant in accordance with this Plan, which will be
calculated in the manner set forth in this Section. The Account Balance of the
Participant will be determined as of the close of business on the last business
day of the calendar year. The annual installment will be calculated by
multiplying this balance by a fraction, the numerator of which is one (1), and
the denominator of which is the remaining number of annual payments due the
Participant.  (By way of example, if a Participant were to elect a 10-year
payment under the Annual Installment Method, the first payment would be
one-tenth (1/10) of the Account Balance, calculated as described in this
definition.  The following year, the payment would be one-ninth (1/9) of the
Account Balance, calculated as described in this definition.)  Each annual
installment will be paid within the first sixty (60) days of the calendar year
following the applicable year.

 

1.070                 Base Annual Salary means the Employee’s annualized salary
rate for services performed by such Employee on behalf of the Company or an
Affiliate, whether or not paid to him in such calendar year or included on the
Federal Income Tax Form W-2 for such calendar year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, stock appreciation
rights, restricted stock, restricted stock units, relocation expenses, incentive
payments, Performance Awards, non-monetary awards, directors fees and other
fees, automobile and other allowances (whether or not such allowances are
included in the Employee’s gross income) paid to a Participant for employment
services rendered. Base Annual Salary will be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of the Company or any Affiliate and will be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code Section 125, 129, 223, 402(e)(3), 402(h), 403(b) or similar
provision, pursuant to plans established by the Company or an

 

2

--------------------------------------------------------------------------------


 

Affiliate; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Participant.

 

1.080                 Beneficiary means one or more persons, trusts, estates or
other entities, designated in accordance with Article XI who or which are
entitled to receive benefits under this Plan upon the death of a Participant.

 

1.090                 Beneficiary Designation Form means the written or
electronic form established from time to time by the Committee or its delegate
that a Participant completes, signs and returns to the Committee or its
delegate, in order to  designate one or more Beneficiaries.

 

1.100                 Board of Directors means the Company’s Board of Directors.

 

1.110                 Change of Control means any of the following:

 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:  (w) any acquisition directly from the Company, (x) any acquisition by
the Company, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (z) any acquisition pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (c) of this Section 1.110; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s shareowners,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or

 

(c)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a “Company
Transaction”), in each case,

 

3

--------------------------------------------------------------------------------


 

                                                unless, following such Company
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Company Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries)  in substantially the same proportions as their ownership,
immediately prior to such Company Transaction of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Company Transaction) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Company
Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or

 

(d)                                 Approval by the Company’s shareowners of a
complete liquidation or dissolution of the Company.

 

1.120                 Code means the Internal Revenue Code of 1986, as from time
to time amended.

 

1.130                 Committee means the Compensation Committee of the Board of
Directors.

 

1.140                 Company means Rockwell Collins, Inc., a Delaware
corporation.

 

1.150                 Company Match Account means:

 

(a)                                  the sum of all of a Participant’s Annual
Company Match Amounts,

 

(b)                                 adjusted by amounts credited or debited
(gains or losses) thereto, in accordance with the provisions of
Section 4.020(b), as such provisions relate to such Company Match Account, and

 

(c)                                  reduced by any amount debited thereon equal
to the amount of all distributions made to the Participant or his Beneficiary
pursuant to this Plan which are related to such Company Match Account.

 

1.160                 Deduction Limitation means the following described
limitation on a benefit that may otherwise be distributable pursuant to the
provisions of this Plan.  Except as otherwise

 

4

--------------------------------------------------------------------------------


 

                                                provided, this limitation will
be applied to all distributions that are “subject to the Deduction Limitation”
under this Plan.  If the Company determines in good faith prior to a Change of
Control that it is reasonably anticipated that any compensation paid to a
Participant for a taxable year of the Company would not be deductible by the
Company solely by reason of the limitation under Code Section 162(m), then, to
the extent deemed necessary by the Company to ensure that the entire amount of
any distribution to the Participant pursuant to this Plan prior to the Change of
Control is deductible, the Company may defer all or any portion of a
distribution under this Plan.  Any amounts deferred pursuant to this limitation
will continue to be credited/debited with additional amounts in accordance with
Section 4.020(b), even if such amount is being paid out in installments.  The
amounts so deferred and amounts credited thereon will be distributed to the
Participant or his Beneficiary (in the event of the Participant’s death) at the
earlier of (a) the earliest possible date in the calendar year, as determined in
good faith by the Company, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Section 162(m), or (b) the
Participant’s Separation from Service or Retirement. Notwithstanding anything to
the contrary in this Plan, the Deduction Limitation will not apply to any
distributions made after a Change of Control.

 

1.170                 Deferral Election means a written or electronic election
made pursuant to Article III by a Participant to defer receipt of a part of his
Base Annual Salary, or to defer receipt of all or a part of his Incentive
Compensation or any Performance Award.

 

1.180                 Deferral Election Form means the form established from
time to time by the Committee or its delegate that a Participant completes,
signs and returns to the Committee or its delegate to make a Deferral Election
pursuant to Article III, in order to defer receipt of a part of his Base Annual
Salary or to defer receipt of all or a part of his Incentive Compensation or any
Performance Award.

 

1.190                 Disability has the meanings set forth in Section 409A. 
Specifically, for purposes of this Plan and Section 409A, a Participant will be
considered to have incurred a Disability if the Participant is:

 

(a)                              unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or

 

(b)                             by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering employees of the Company or any Affiliate.

 

1.200                 Effective Date means January 1, 2005.

 

1.210                 Eligible Employee means:

 

5

--------------------------------------------------------------------------------


 

(a)                                  For the Plan Year commencing January 1,
2005, any Employee who is employed in the United States by the Company or any
Affiliate whose Base Annual Salary for 2005 is greater than or equal to
$110,000.

 

(b)                                 For the Plan Year commencing January 1,
2006, any Employee who is employed in the United States by the Company or any
Affiliate whose Base Annual Salary for 2006 is greater than or equal to
$120,000.

 

(c)                                  For Plan Years commencing on or after
January 1, 2007, any Employee who is employed in the United States by the
Company or an Affiliate whose Pay Grade on or after January 1, 2007 is equal to
D5, E6, M0, or M5 through M9 before July 23, 2007, or is equal to D5, E6, M0,
M1, or M6 through M9 on or after July 23, 2007.

 

1.220                 Employee means any person who is employed by the Company
or by an Affiliate.

 

1.230                 ERISA means the Employee Retirement Income Security Act
of 1974, as from time to time amended.

 

1.240                 Exchange Act means the Securities Exchange Act of 1934, as
amended.

 

1.245                 409A Change of Control means a “Change of Control Event”
as defined in Treasury Regulation Section 1.409A-3(i)(5)(i) and set forth in
Treasury Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default
rules and percentages set forth in such Treasury Regulation.

 

1.250                 Incentive Compensation means any award payable to a
Participant under an incentive compensation plan sponsored by the Company or an
Affiliate which, but for a Deferral Election under the Plan, would be paid to
the Participant and considered to be “wages” for purposes of United States
federal income tax withholding, including without limitation any incentive
compensation payable pursuant to the Company’s incentive payment plan(s) and
annual incentive compensation plan(s) for Senior Executives, and any change of
control agreement entered into between the Company and a Participant.

 

1.260                 Incentive Compensation Deferral means a deferral by a
Participant of part or all of his Incentive Compensation otherwise payable to
him with respect to a particular fiscal year of the Company. In the event of a
Participant’s Retirement, Disability, death or a Separation from Service prior
the completion of the fiscal year for which the Incentive Compensation is
payable, such year’s Incentive Compensation Deferral will be zero and any
Incentive Compensation payable with respect to such partial fiscal year will be
paid at the same time Incentive Compensation is paid to employees who did not
elect to make a deferral of Incentive Compensation.

 

1.270                 Incentive Compensation Deferral Account means:

 

(a)                                  the sum of all of a Participant’s Incentive
Compensation Deferrals,

 

6

--------------------------------------------------------------------------------


 

(b)                                 adjusted by amounts credited or debited
(gains or losses) thereto, in accordance with the provisions of
Section 4.020(b) which are related to such Incentive Compensation Deferral
Account, and

 

(c)                                  reduced by any amount debited thereon equal
to the amount of all distributions made to the Participant or his Beneficiary
pursuant to this Plan which are related to such Incentive Compensation Deferral
Account.

 

1.280                 Measurement Funds means the investment vehicles offered
under this Plan which are identified and described in communication materials
made available to Participants by the Company.

 

1.290                 Named Fiduciary means the Committee, its delegates, the
Trustee and, following the occurrence of a Change of Control, the third-party
fiduciary described in Section 14.020 of this Plan.

 

1.300                 Non-Qualified Savings Plan means the Rockwell Collins 2005
Non-Qualified Retirement Savings Plan, as amended from time to time.

 

1.310                 Participant means any Eligible Employee:

 

(a)                                  who is an employee of Rockwell
Collins, Inc. (or one of its Affiliates);

 

(b)                                 who elects to participate in the Plan;

 

(c)                                  who completes a Participation Agreement and
a Beneficiary Designation Form;

 

(d)                                 whose completed Participation Agreement and
Beneficiary Designation Form are accepted by the Committee or its delegate;

 

(e)                                  who commences participation in the Plan;
and

 

(f)                                    who has not elected to terminate
participation in the Plan.

 

A spouse or former spouse of a Participant will not be treated as a Participant
in the Plan or have an Account Balance under the Plan, even if the spouse or
former spouse has an interest in the Participant’s benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.

 

Notwithstanding any other provision of this Plan to the contrary, no Eligible
Employee or any other person, individual or entity shall become a Participant in
this Plan on or after the day on which a Change of Control occurs.

 

1.320                 Participation Agreement means a written or electronic
agreement, as may be amended from time to time, which is provided to an Eligible
Employee or Participant by the Committee or its delegate.  The Participation
Agreement bearing the latest date by the Committee or its delegate will
supersede all previous such Participation Agreements in their entirety and will
govern the Eligible Employee’s or Participant’s entitlement to

 

7

--------------------------------------------------------------------------------


 

benefits hereunder.  The terms of any such Participation Agreement may be
different for a particular Participant.

 

1.325                 Performance Award means any Performance Share or
Performance Unit awarded under (and as defined in) the Company’s 2001 Long-Term
Incentives Plan or 2006 Long-Term Incentives Plan.

 

1.326                 Performance Award Deferral means any deferral of a
Performance Award made pursuant to and in accordance with the terms of this
Plan.  In the event of a Participant’s Retirement, Disability, death or a
Separation from Service prior to the end of the performance period for which the
Performance Award was granted, such Performance Award Deferral will be zero and
any Performance Award payable with respect to such partial performance period
will be paid at the same time it is paid to employees who did not elect to make
a deferral of a Performance Award.

 

1.328                 Performance Award Account means:

 

(a)                                  the sum of all of a Participant’s
Performance Award Deferrals;

 

(b)                                 adjusted by amounts credited or debited
(gains or losses) thereto, in accordance with the provisions of
Section 4.020(b), as such provisions relate to such Performance Award Account;
and

 

(c)                                  reduced by any amount debited thereon equal
to the amount of all distributions made to the Participant or his Beneficiary
pursuant to this Plan which are related to such Performance Award Account.

 

1.330                 Plan means this Amended and Restated Rockwell Collins 2005
Deferred Compensation Plan, which is evidenced by this instrument and by the
forms associated with the said instrument, as they may be amended from time to
time.

 

1.340                 Plan Year means each twelve-month period ending on the
last day of December.

 

1.350                 Pre-Retirement Survivor Benefit means the benefit set
forth in Article VII.

 

1.360                 Qualified Savings Plan means the Rockwell Collins
Retirement Savings Plan, as amended from time to time.

 

1.370                 Retirement, Retire(s) or Retired means, with respect to an
Employee, “separation from service” with the Company and all of its Affiliates,
within the meaning of Section 409A, on or after the attainment of age 55, other
than for reasons of Disability or death.

 

1.380                 Retirement Benefit means the benefit set forth in
Article VI.

 

1.390                 Salary Deferral Account means:

 

(a)                                  the sum of all of a Participant’s Base
Annual Salary deferral amounts,

 

8

--------------------------------------------------------------------------------


 

(b)                                 adjusted by amounts credited or debited
(gains or losses) thereto, in accordance with the provisions of
Section 4.020(b), as such provisions relate to such Salary Deferral Account, and

 

(c)                                  reduced by any amount debited thereon equal
to the amount of all distributions made to the Participant or his Beneficiary
pursuant to this Plan which are related to such Salary Deferral Account.

 

1.400                 Section 409A means Section 409A of the Code and any
regulations or other guidance issued thereunder.

 

1.410                 Separation from Service means a “separation from service”
from the Company and all of its Affiliates, within the meaning of Section 409A,
other than for reasons of Retirement or death.

 

1.420                 Short-Term In-Service Payout means the payout set forth in
Section 5.010 of the Plan.

 

1.430                 Specified Employee has the meaning set forth in
Section 409A, as determined each year in accordance with procedures established
by the Company.

 

1.440                 Termination Benefit means the benefit set forth in
Article VIII.

 

1.450                 Third-Party Administrator means an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
a Change of Control, was the Company’s Chief Executive Officer or, if not so
identified, the Company’s highest ranking officer immediately prior to the
Change of Control (the “Ex-CEO”).

 

1.460                 Trust means the master trust established by agreement
between the Company and the Trustee, which will be a grantor trust.

 

1.470                 Trustee means Wells Fargo Bank N.A., or any successor
trustee of the Trust described in Section 1.460 of this Plan.

 

1.480                 Unforeseeable Financial Emergency has the meaning set
forth in Section 409A.  Specifically, for purposes of this Plan and
Section 409A, an Unforeseeable Financial Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary or unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The requirements of this Section 1.480 are met only if, as
determined under Section 409A, the amount distributed with respect to the
emergency does not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship may be
relieved through reimbursement or compensation by insurance or otherwise by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

 

9

--------------------------------------------------------------------------------

 

ARTICLE II:  PARTICIPATION

 

2.010                 Select Group Defined.   Since participation in the Plan is
intended to be limited to a select group of management and highly compensated
Employees, the Plan is only available to Eligible Employees of the Company and
its Affiliates.

 

2.020                 Commencement of Participation.   As a condition to initial
participation in this Plan, each Eligible Employee who wishes to participate in
the Plan will be required to complete, execute and return to the Committee or
its delegate a written or electronic Deferral Election Form.

 

In the case of such an Eligible Employee’s initial election to become a
Participant in a particular Plan Year (after taking into account the plan
aggregation rules of Section 409A), such documentation must be provided by the
Eligible Employee to the Committee or its delegate within thirty (30) days
following his first becoming an Eligible Employee.  Such initial election made
shall apply only with respect to amounts paid for services performed after the
election and any such initial election to defer Incentive Compensation must be
approved by the Vice President of Compensation and Benefits.

 

If an Eligible Employee has met all enrollment requirements set forth in this
Plan and required by the Committee or its delegate (including returning all
required documents to the Committee or its delegate) in the time frames
described in the above subsections, that the Eligible Employee will become a
Plan Participant as soon as administratively practicable after he completes all
such enrollment requirements, except that, if an individual becomes an Eligible
Employee during the last three months of a calendar year, that Eligible Employee
will become a Plan Participant on the first day of the next calendar year.

 

If an Eligible Employee fails to meet all such requirements within the period
required under this Section 2.020 that Eligible Employee will not be entitled to
participate in the Plan until the first day of a subsequent Plan Year following
the delivery to and acceptance by the Committee or its delegate of the required
documents. In addition, the Committee or its delegate will establish from time
to time such other enrollment requirements as it determines in its sole
discretion are necessary.

 

2.025                 Circumstances in which Eligible Employee Initially
Eligible Again.  An Eligible Employee who ceased to be an Eligible Employee and
who subsequently becomes an Eligible Employee again will be treated as an
Eligible Employee for the first time (i.e., entitled to make deferrals within
the first 30 days of eligibility with respect to services performed after the
election as set forth in Sections 2.020 and 3.010(b)) if such employee satisfies
either (a) or (b) below.

 

(a)  After 24 Month Break. He or she was not an Eligible Employee or otherwise
eligible to participate in the Plan (except with respect to the accrual of
earnings on previously deferred amounts) at all times during the 24-month period
immediately preceding the date he or she again became an Eligible Employee; or

 

10

--------------------------------------------------------------------------------


 

(b) After Full Distribution.  All amounts he or she previously deferred under
the Plan   have been fully paid, and on and before the date of the last such
payment he or she was not an Eligible Employee or otherwise eligible to
participate in the Plan for periods after the last payment.

 

2.030                 Termination of Participation and/or Deferrals.  If the
Committee or its delegate determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee will have the right, in
its sole discretion, to prevent the Participant from making future deferral
elections.

 

ARTICLE III:  DEFERRAL AND COMPANY MATCH CREDITS

 

3.010                 Base Annual Salary Deferral.  Each Plan Participant will
be permitted to make an irrevocable election to defer (such Deferral Election to
be made in whole percentages) receipt of an amount equal to one percent (1%)
through fifty percent (50%) of his Base Annual Salary.

 

(a)                                  For each Plan Year, a Participant, will be
permitted, in his sole discretion, to make an irrevocable election to defer Base
Annual Salary for the following Plan Year and must deliver such Deferral
Election to the Company or an Affiliate on a new Deferral Election Form before
December 31st of the Plan Year immediately preceding the Plan Year for which the
deferral is intended.  If no such Deferral Election Form is timely delivered for
a Plan Year, the Annual Deferral Amount will be zero for that Plan Year.

 

(b)                                 Notwithstanding the foregoing, any
Participant who first becomes eligible to participate in the Plan (taking into
account the aggregation rules set forth in Section 409A) within the first nine
months of a Plan Year may, within thirty (30) days after first becoming eligible
to participate in the Plan (taking into account the plan aggregation rules set
forth in Section 409A), make an irrevocable election to defer Base Annual Salary
for the Plan Year commencing as soon as administratively practicable following
the Deferral Election.

 

(c)                                  During each Plan Year, the Base Annual
Salary Deferral Amount will be withheld from each regularly scheduled Base
Annual Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Base Annual Salary.

 

3.020                 Incentive Compensation Deferral.  In addition to the Base
Annual Salary deferral described in the preceding Section, each Participant will
be permitted to irrevocably elect to defer receipt of an amount equal to one
percent (1%) through one hundred percent (100%), such Deferral Election to be
made in whole percentages, of the amount of any Incentive Compensation which he
might be awarded.

 

11

--------------------------------------------------------------------------------


 

(a)                                  In general, such Deferral Election will be
made on a Deferral Election Form and will apply to Incentive Compensation to
which the Participant might be entitled for the fiscal year commencing
immediately following such Deferral Election.

 

(b)                                 Except as otherwise permitted by
Section 409A, any election made pursuant to this Section 3.020 must be made by
the close of the fiscal year immediately preceding the fiscal year to which such
Incentive Compensation relates commences.  Notwithstanding the foregoing, to the
extent permitted under Section 409A, if the Company in its sole discretion
determines that the Incentive Compensation (or any portion thereof) meets the
requirements for “performance-based compensation” within the meaning of
Section 409A, the Committee may permit such election to be made after the start
of the fiscal year for which the Incentive Compensation may be payable for the
portion that qualifies as performance-based compensation, but any such election
must be made at least six months prior to the end of the fiscal year for which 
the Incentive Compensation may be payable.  A Participant will not be permitted
to make an election under the preceding sentence unless the Participant is in
service with the Company or an Affiliate continually from the later of the
beginning of the fiscal year or the date performance criteria are established
through the date of the election and no such election may be made with respect
to compensation that has become readily ascertainable.

 

The Incentive Compensation Deferral Amount will be withheld at the time the said
Incentive Compensation are or otherwise would be paid to the Participant.

 

3.025 Performance Award Deferral.  If permitted by the Committee or its
delegate, each Participant will be permitted to irrevocably elect to defer
receipt of an amount equal to one percent (1%) through one hundred percent
(100%), such Deferral Election to be made in whole percentages, of his
Performance Shares and/or Performance Units.

 

(a)                                  In general, such Deferral Election will be
made on a Deferral Election Form and will apply to Performance Awards to which
the Participant might be granted for the fiscal year commencing immediately
following such Deferral Election.

 

(b)                                 Except as otherwise permitted by
Section 409A, any election made pursuant to this Section 3.025 must be made by
the close of the fiscal year immediately preceding the first fiscal year for
which the Performance Award is granted. Notwithstanding the foregoing, to the
extent permitted under Section 409A, if the Company in its sole discretion
determines that the Performance Award (or any portion thereof) meets the
requirements for “performance-based compensation” within the meaning of
Section 409A, the Committee may permit such election to be made after the
Performance Award is granted for the portion that qualifies as performance-based
compensation, but any such election must be made at least six months prior to
the end of the performance period to which the Performance Award relates.  A
Participant will not be permitted to make an election under the preceding
sentence unless the Participant is in service with the Company or an Affiliate
continually from the later of the beginning of the performance period or

 

12

--------------------------------------------------------------------------------


 

                                                 the date performance criteria
are established through the date of the election, and no such election may be
made with respect to compensation that has become readily ascertainable.

 

The Performance Award Deferral Amount will be withheld at the time the said
Performance Award otherwise would have been paid to the Participant.

 

3.030      Annual Company Match Amount.  The Plan provided certain matching
contributions for Plan Years commencing prior to January 1, 2006.  These
contributions will be governed by the terms of the Plan as in effect without
regard to the November 17, 2009 amendment.

 

For Plan Years commencing on and after January 1, 2009, a Participant’s Company
Match Account will be credited with an amount equal to the “Company Matching
Contributions” that would have been made with respect to the Participant under
the Qualified Savings Plan and the Non-Qualified Retirement Savings Plan for the
Plan Year, but which was not made due to the Participant’s election to
participate in this Plan.  The Annual Company Match Amount will be determined by
applying the applicable matching contribution percentage in the Qualified
Savings Plan to the Participant’s “Basic After-tax Contributions” and “Basic
Pre-Tax Contributions” for the corresponding period that would apply if “Base
Compensation” under the Qualified Savings Plan (as such terms are defined in the
Qualified Savings Plan) included the deferral of Base Annual Salary to this Plan
for the corresponding period, reduced by the amount of “Company Matching
Contribution” actually payable for such period under the terms of the Qualified
Savings Plan and the Rockwell Collins 2005 Non-Qualified Retirement Savings
Plan.

 

For purposes of this calculation, (a) the Participant’s Qualified Savings Plan
deferral election shall be deemed to be the Qualified Savings Plan deferral
election on file for the Participant as of the last day of the year preceding
such Plan Year (or, in the case of a newly hired Participant who makes an
election to participate under the second paragraph of Section 2.020, based upon
the Participant’s Qualified Savings Plan deferral election in effect on, or
soonest made within thirty (30) days following, his first becoming an Eligible
Employee); (b) no change to the Participant’s written or electronic deferral
election to the Qualified Savings Plan during the applicable Plan Year shall be
considered (other than a permitted suspension of contributions due to financial
hardship); and (c) “Base Compensation” shall be determined without regard to the
Code Section 401(a)(17) limit.

 

The Annual Company Match Amount which is attributable to a Participant’s
deferral of Base Annual Salary for a particular Plan Year will be calculated in
the first month of the immediately succeeding Plan Year and will be credited to
the Participant’s Company Match Account no later than January 31st of such
succeeding Plan Year.  Subject to the provisions of the preceding sentence:

 

13

--------------------------------------------------------------------------------


 

(a)                                  In the event of a Participant’s Retirement
or death, the Participant’s Company Match Account will be credited with the
Annual Company Match Amount for the Plan Year in which he retires or dies; and

 

(b)                                 If a Participant is not employed by the
Company or an Affiliate as of the last day of a Plan Year for any reason other
than the Participant’s Retirement or death, the Annual Company Match for such
Plan Year will be zero.

 

Annual Company Match Amounts with respect to Plan Years commencing on and after
January 1, 2009, will be paid in accordance with the Participant’s Deferral
Election applicable to Base Annual Salary for the corresponding period.  Such
Annual Company Match Amounts will be available for withdrawal due to
Unforeseeable Financial Emergency under Section 5.020.

 

In accordance with Section 4.020 below, Annual Company Match Amounts with
respect to Plan Years commencing on and after January 1, 2009, will be allocated
in accordance with the Participant’s investment election, into one or more of
the Plan’s available Measurement Funds, that is in effect at the time such
Annual Company Match Amount is credited.

 

ARTICLE IV:  PLAN ACCOUNTS

 

4.010      Vesting.

 

(a)                                  A Participant will have a one hundred
percent (100%) vested interest in his Account Balance.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Plan, in the event of a Change of Control, a Participant’s
Account Balance and any other interest of his under this Plan at the time of the
occurrence of the Change of Control will remain one hundred percent (100%)
vested, if such interest is already 100% vested at that time and, if such
interest is not one hundred percent (100%) vested at that time, will immediately
become one hundred (100%) vested.

 

4.020                 Crediting/Debiting of Account Balances.  In accordance
with, and subject to, the rules and procedures that are established from time to
time by the Committee or its delegate, in its sole discretion, amounts will be
credited or debited to a Participant’s Account Balance in the manner set forth
in the provisions of this Section.

 

(a)                                  Allocation to Measurement Funds.  A
Participant, in connection with his initial Deferral Election in accordance with
Section 3.010 or 3.020 above, will be permitted to also elect to have one or
more Measurement Funds used to determine the amounts to be credited to his
Account Balance and his election will continue to be in effect thereafter,
unless it should be changed in accordance with subsection (c).  If it is
determined by the Committee or its delegate that an investment election made by
a Participant is invalid or defective, the Participant’s election, until duly
corrected by him, will be deemed to have been made in favor

 

14

--------------------------------------------------------------------------------


 

                                                of the Fidelity Puritan® Fund or
such other Measurement Fund as may be designated by the Vice President of
Compensation and Benefits from time to time.

 

(b)                                 Crediting or Debiting Method.  The
performance (either positive or negative) of each elected Measurement Fund will
be determined by the Committee or its delegate, based on the performance of the
Measurement Funds themselves.  A Participant’s Account Balance will be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee or its delegate in
its sole discretion, as though:

 

(1)                                  a Participant’s Account Balance were
actually invested in the Measurement Fund(s) selected by the Participant as of
the close of business on any business day, at the closing price on that day;

 

(2)                                  the portion of the amount actually deferred
during any pay period was invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable on such day, no later than the close
of business on the first business day after the day on which such amounts are
actually deferred, at the closing price on such date; and

 

(3)                                  any distribution made to a Participant that
decreases such Participant’s Account Balance ceased being invested in the
Measurement Fund(s), in the applicable percentages, no earlier than one business
day prior to the distribution, at the closing price on such date.

 

(c)                                  Transfers among Measurement Funds.  The
Participant will be permitted to change, on a daily basis, any previous
Measurement Fund election or elections he has made with regard to his Account
Balance.  The elections and changes to such elections which a Participant makes
pursuant to this subsection will be made by means of any method (including any
available telephonic or electronic method which is acceptable to the Committee
or its delegate at the time the election or change is made by the Participant),
and may be made at any time and will be effective as of the New York Stock
Exchange closing immediately following the making of that election or change.

 

(d)                                 No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his
Account Balance thereto, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant’s Account Balance will not be
considered or construed in any manner as an actual investment of his Account
Balance in any such Measurement Fund.  In the event that the Company or the
Trustee, in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant will have any rights in or to such investments
themselves.  Without limiting the foregoing, a Participant’s Account Balance
will at all times be a bookkeeping entry only and will not represent any

 

15

--------------------------------------------------------------------------------


 

                                                investment made on his behalf by
the Company or the Trust.  The Participant will at all times remain an unsecured
creditor of the Company.

 

(e)                                  Company Reservation of Rights.  Consistent
with the preceding sentence, nothing to the contrary in this Plan or any of its
forms or communication material, nor in any document associated with the Trust,
should be interpreted or understood to provide Participants or their
Beneficiaries with any current, direct rights with respect to the assets held by
the Trustee in the Trust.

 

4.030      FICA and Other Taxes.

 

(a)                                  Deferral Amounts.  For each Plan Year, the
Company or any Affiliate employing the Participant will withhold from that
portion of the Participant’s Base Annual Salary, Incentive Compensation, or
Performance Award which is being deferred the Participant’s share of FICA and
other employment taxes on such deferrals.

 

(b)                                 Annual Company Match Amounts.  For each Plan
Year in which Company Match Amount is credited to the Participant, the Company
or any Affiliate employing the Participant will withhold the Participant’s share
of FICA and other employment taxes on the amount credited to such Company Match
Account.

 

(c)                                  Distributions.  The Company or any
Affiliate employing the Participant, or the Trustee of the Trust, will withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld in connection
with such payments, in amounts and in a manner to be determined in the sole
discretion of the Company and the trustee of the Trust.

 

ARTICLE V:  SHORT-TERM IN SERVICE PAYOUTS, IN-SERVICE WITHDRAWALS AND 409A
CHANGE OF CONTROL PAYMENTS

 

5.010                 Short-Term In-Service Payouts.  In connection with each
election to defer, a Participant may irrevocably elect to receive a future
Short-Term In —Service Payout from the Plan with respect to such Salary Deferral
Account, Company Match Account, Incentive Compensation Deferral Account, and
Performance Award Account.  Any such election must be made no later than
(i) December 31st of the Plan Year immediately preceding the Plan Year to which
the Base Annual Salary deferral relates and (ii) the close of the fiscal year
immediately preceding the first fiscal year to which the Incentive Compensation
or Performance Award relates; provided, however, that if the Incentive
Compensation or Performance Award qualifies as “performance-based compensation”
within the meaning of Section 409A, the Committee may permit such election to be
made at any time that is at least six months prior to the end of the performance
period to which the Incentive Compensation or Performance Award, as the case may
be, relates.

 

(a)                                  Subject to the Deduction Limitation, the
said Short-Term In-Service Payout will be a lump sum payment in an amount that
is equal to the sum of the deferrals and

 

16

--------------------------------------------------------------------------------


 

                                                Annual Company Match Amount, as
adjusted for amounts credited or debited in the manner provided in Section 4.020
on that amount.

 

(b)                                 Subject to the Deduction Limitation and the
other terms and conditions of this Plan, each Short-Term In-Service Payout
elected will be paid out during a sixty (60) day period commencing immediately
after the last day of any Plan Year designated by the Participant that is at
least three Plan Years after the Plan Year in which the deferral occurred.  By
way of example, if a three-year Short-Term In-Service Payout is elected for
amounts that are deferred in the Plan Year commencing January 1, 2008, the
three-year Short-Term In-Service Payout would become payable during a sixty (60)
day period commencing January 1, 2012.

 

(c)                                  Should an event occur that triggers a
benefit under Article VI, VII, or VIII any deferrals, plus amounts credited or
debited thereon, that is subject to a Short-Term In-Service Payout election
under this Section will not be paid in accordance with this Section, but will
instead be paid in accordance with the other applicable Article.

 

5.020                 Withdrawal for Unforeseeable Financial Emergencies.  In
the event that any Participant should encounter an Unforeseeable Financial
Emergency, such Participant may:

 

(a)                                  petition the Committee or its delegate to
suspend any deferrals required to be made on his behalf, and/or

 

(b)                                 petition the Committee or its delegate to
permit him to receive a partial or full payout from the Plan.  Such a payout
will not exceed the lesser of:

 

(1)                                  the Participant’s Account Balance,
calculated as if the Participant were receiving a Termination Benefit; and

 

(2)                                  the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency.

 

If, subject to the sole discretion of the Committee or its delegate, the
petition for a suspension and/or payout is approved, suspension will take effect
on the date of approval and any payout will be made within sixty (60) days of
the date of approval.  The payment of any amount under this Section will not be
subject to the Deduction Limitation.

 

5.030                 409A Change of Control Payments.  Notwithstanding any
other provision of this Plan to the contrary, a Participant may elect to have
his interest in and to Accounts hereunder paid in a lump sum, in the event of
the occurrence of a 409A Change of Control, subject to the following:

 

(a)                                  To be effective, the election of a
Participant pursuant to this Section 5.030 must be made in writing and filed
with the Committee or filed electronically on or before the latest of
(1) December 31, 2008, (2) December 31st of the calendar year immediately
preceding the first Plan Year with respect to which the Participant

 

17

--------------------------------------------------------------------------------


 

has deferred Base Annual Salary, Incentive Compensation, Performance Award
and/or Annual Company Match Amounts, or (3) the thirtieth day after initial
eligibility for the Plan or any similar Company deferred compensation plan (in
which case such election shall apply only with respect to amounts earned after
such election is filed).  Such election shall apply to the entire Account
Balance and, except as otherwise provided in Section 10.020, shall be
irrevocable.

 

(b)                                 Any lump sum payments which are to be made
on account of the occurrence of a 409A Change of Control shall be made within
forty-five (45) days following such 409A Change of Control.

 

(c)                                  Notwithstanding the foregoing, if the
Participant does not file a timely written or electronic election in accordance
with Section 5.030(a) to receive or not receive his or her Accounts under the
Plan in a lump sum upon a 409A Change of Control, then such Participant’s
Accounts under the Plan will automatically be paid in a lump sum upon a 409A
Change of Control.

 

ARTICLE VI: RETIREMENT BENEFITS

 

6.010                 Retirement Benefit.  Subject to the Deduction Limitation,
a Participant who Retires will receive, as a Retirement Benefit, his Account
Balance.

 

6.020                 Payment of Retirement Benefit.  A Participant, in
connection with his commencement of participation in the Plan, may elect to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of periods of from two (2) through fifteen (15) years.  The
Participant may change any election he has previously made to a different payout
period permitted hereunder, but only one such a change may be made with respect
to any single election.   Such change will be accomplished by the Participant
notifying the Committee or its delegate, but such change will not be valid,
unless it has been submitted by the Participant and accepted by the Committee or
its delegate (in the Committee’s or delegate’s discretion) in accordance with
the rules set forth in Section 10.020.  The Participant’s most recent election
accepted by the Committee or its delegate shall govern the payout of the
Retirement Benefit.  If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum.  The lump sum payment shall be made, or installment payments shall
commence, within the first sixty (60) days following the Plan Year in which the
Participant Retires.  Any payment made shall be subject to the Deduction
Limitation.

 

6.030                 Death Prior to Completion of Retirement Benefit.  If a
Participant dies after Retirement distributions commence but before the
Retirement Benefit is paid in full, the Participant’s unpaid Retirement Benefit
payments shall continue and shall be paid to the Participant’s Beneficiary over
the remaining number of years and in the same amounts and form and time of
payment as that benefit would have been paid to the Participant had the
Participant survived.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII: PRE-RETIREMENT SURVIVOR BENEFIT

 

7.010                 Pre-Retirement Survivor Benefit.  Subject to the Deduction
Limitation, the Participant’s Beneficiary shall receive a Pre-Retirement
Survivor Benefit equal to the Participant’s Account Balance if the Participant
dies before he Retires or experiences a Separation from Service.

 

7.020                 Payment of Pre-Retirement Survivor Benefit.  Any
Pre-Retirement Survivor Benefit payable pursuant to Section 7.010 will be paid
in a lump sum within the first sixty days of the calendar year following the
year which includes the Participant’s death.  Such lump sum payment will be paid
to the Participant’s beneficiary as designated on the Beneficiary Designation
Form most recently filed in writing or electronically with the Committee or its
delegate prior to the Participant’s death.  Any such payment made will be
subject to the Deduction Limitation.

 

ARTICLE VIII:  SEPARATION FROM SERVICE BENEFIT

 

8.010                 Separation from Service Benefit.  Subject to the Deduction
Limitation, the Participant will receive a Separation from Service Benefit,
which will be equal to the Participant’s Account Balance if a Participant
experiences a Separation from Service prior to his Retirement or death.

 

8.020                 Payment of Separation from Service Benefit.  The form of
payment of a Participant’s Account Balance, if such payment is due to the
Participant’s Separation from Service, will in all cases be a lump sum in cash. 
Payment of such Separation from Service Benefit will be paid within the first
sixty (60) days of the calendar year immediately following the Plan Year which
includes the Participant’s Separation from Service.

 

ARTICLE IX:  DISABILITY WAIVER AND BENEFIT

 

9.010                 Disability Waiver.

 

(a)                                  Waiver of Deferral.  A Participant who is
determined by the Committee or its delegate to be suffering from a Disability
will be excused from fulfilling deferrals that would otherwise have been
withheld from his Base Annual Salary, Incentive Compensation or Performance
Awards after he is determined to have suffered a Disability.  During the period
of Disability, such Participant will continue to be considered a Participant for
all other purposes of this Plan.

 

(b)                                 Return to Work.  If a Participant returns to
employment after a Disability ceases, subject to Section 409A, the Participant
may continue to defer amounts for the remainder of the Plan Year and for every
Plan Year thereafter while he is a Participant in the Plan.

 

ARTICLE X:  SECTION 409A

 

10.010          Section 409A Generally.  This Plan is intended to comply with
Section 409A.  Notwithstanding any other provision of this Plan to the contrary,
the Company makes no representation that this Plan or any amounts payable or
benefits provided under this Plan

 

19

--------------------------------------------------------------------------------


 

                                                will be exempt from or comply
with Section 409A and makes no undertaking to preclude Section 409A from
applying to this Plan.

 

10.020          Changes in Elections.  Notwithstanding any other provision of
this Plan to the contrary, once an election is made pursuant to this Plan it
shall be irrevocable unless all of the following conditions are met:

 

(a)                                  the election to change the time or form of
payment will not become effective until the date that is one year after the date
on which the election to make the change is made;

 

(b)                                 except with respect to any payment to be
made upon the death of a Participant, the form of payment, as changed, will
defer payment for the Plan Year for a minimum of five (5) years later than the
date that payment of such Participant’s Account Balances would otherwise have
been made under this Plan; and

 

(c)                                  with respect to a payment that is to be
made upon a fixed date or schedule of dates, the election to change the form of
payment is made no less than twelve (12) months before the date that payment of
the Account Balances for that Plan Year was otherwise scheduled to be paid.

 

For purposes of Section 10.020(b) and (c), all payments scheduled to be made in
the form of installments attributable to a particular Plan Year will be treated
as scheduled to be made on the date that the first installment of such series of
payments is otherwise scheduled to be made (that is, the installments will be
treated as an entitlement to a single payment for purposes of Section 409A).

 

Once a change in election is made and recorded pursuant to the Plan, such
election will be irrevocable unless all of the conditions of this Section 10.020
are met.  Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 10.020 with respect to the Account Balances to which such election
relates.

 

10.030          Six Month Wait for Specified Employees.  Notwithstanding any
other provision of this Plan to the contrary, to the extent that any Account
payable under the Plan constitute an amount payable upon Separation from Service
or Retirement to any Participant under the Plan who is deemed to be a Specified
Employee, then such amount will not be paid during the six (6) month period
following such Separation from Service or Retirement.  If the provisions of this
Section 10.030 apply to a Participant who incurs a Separation from Service or
Retirement, within the first six (6) months of the calendar year, then such
amount will be paid within the first sixty (60) days following the close of the
calendar year which includes the Participant’s Separation from Service or
Retirement.  If the provisions of this Section 10.030 apply to a Participant who
incurs a Separation from Service or Retirement within the last six (6) months of
the calendar year, then such amount will be paid within the first sixty (60)
days after June 30th of the calendar year following the year in which includes
the Participant’s Separation from Service or Retirement.

 

20

--------------------------------------------------------------------------------

 

ARTICLE XI:  BENEFICIARY DESIGNATION

 

11.010          Beneficiary.  Each Participant will have the right, at any time,
to designate his Beneficiary or Beneficiaries (both primary and contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

11.020          Beneficiary Designation or Change of Designation.  A Participant
will be permitted to designate his Beneficiary by completing and signing a
written or electronic Beneficiary Designation Form, and returning it to the
Committee or its delegate.  A Participant will have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
written or electronic Beneficiary Designation Form and the Committee’s or its
delegate’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Committee or its delegate of a new written or electronic
Beneficiary Designation Form, all Beneficiary designations previously filed will
be canceled.  The Committee or its delegate will be entitled to rely on the last
written or electronic Beneficiary Designation Form filed by the Participant and
accepted by the Committee or its delegate prior to the Participant’s death.

 

11.030          Spousal Consent Required.  If a Participant names someone other
than his spouse as a Beneficiary, a spousal consent, in the written or
electronic form designated by the Committee or its delegate, must be signed by
that Participant’s spouse and returned to the Committee or its delegate.

 

11.040          Acknowledgment.  No designation or change in designation of a
Beneficiary will be effective until received and acknowledged by the Committee
or its delegate.

 

11.050          Absence of Valid Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in the preceding Sections or, if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary will be deemed to be his surviving spouse.  If the Participant has
no surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary will be payable to the executor or personal representative of the
Participant’s estate.

 

11.060          Doubt as to Beneficiary.  Subject to and in accordance with
Section 409A, if the Committee or its delegate has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee or its
delegate will have the right, exercisable in its discretion, to withhold such
payments until this matter is resolved to the Committee’s or the delegate’s
satisfaction.

 

11.070          Discharge of Obligations.  The payment of benefits under the
Plan to a Beneficiary will fully and completely discharge the Company and all of
its Affiliates and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s participation in this
Plan will terminate upon such full payment of benefits.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XII:  LEAVE OF ABSENCE

 

12.010          Paid Leave of Absence.  Subject to Section 409A, if a
Participant is authorized by the Company or the Affiliate employing the
Participant for any reason to take a company-paid leave of absence, the
Participant will continue to be considered to be an Eligible Employee and
deferrals will continue to be withheld during such paid leave of absence. 
Notwithstanding the foregoing, such withholding will cease on the date such paid
leave of absence is deemed to be a Separation from Service for purposes of
Section 409A.

 

12.020          Unpaid Leave of Absence.  Subject to Section 409A, if a
Participant is authorized by the Company or the Affiliate employing the
Participant to take an unpaid leave of absence, the Participant will continue to
be considered an Eligible Employee and the Participant will not be permitted to
make deferrals until the Participant returns to a paid employment status.  Upon
such return, deferrals will resume for the remaining portion of the Plan Year in
which the return occurs, based on the deferral election, if any, made for that
Plan Year. If no election was made for that Plan Year, no deferral will be
withheld.

 

ARTICLE XIII:  TERMINATION, AMENDMENT OR MODIFICATION

 

13.010          Termination.  Although the Company and each Affiliate
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that the Company or any such Affiliate will continue the
Plan or will not terminate the Plan at any time in the future.  Accordingly, the
Company reserves the right to discontinue sponsorship of the Plan and/or to
terminate the Plan at any time with respect to any or all of its participating
Employees, by action of the Board of Directors.  Notwithstanding the foregoing,
except as otherwise permitted by Section 409A, in the event of any termination
of the Plan, any amounts payable under the Plan shall continue to be paid in
accordance with the terms of the Plan in effect on the date of Plan termination.

 

13.020          Amendment.  The Company may, at any time, amend or modify the
Plan in whole or in part by action of the Board of Directors; provided, however,
that:

 

(a)                                  no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation from Service as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification;

 

(b)                                 no amendment or modification of this
Section 13.020 Plan shall be effective; and

 

(c)                                  the amendment or modification of the Plan
shall not affect any Participant or Beneficiary who has become entitled to the
payment of benefits under the Plan as of the date of the amendment or
modification.

 

22

--------------------------------------------------------------------------------


 

13.030          Effect of Payment.  The full payment of all applicable benefits
hereunder shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan.

 

ARTICLE XIV:  ADMINISTRATION

 

14.010          Committee Duties.  Except as otherwise provided in this Article,
this Plan will be administered by the Committee and its delegates.  Members of
the Committee may be Participants under this Plan.  The Committee will also have
the discretion and authority to:

 

(a)                                  make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and

 

(b)                                 decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.

 

Any individual serving on the Committee who is a Participant will not be
permitted to vote or act on any matter relating solely to himself or herself. 
When making a determination or calculation, the Committee will be entitled to
rely on information furnished by a Participant or the Company.

 

14.020          Administration Upon Change of Control.  Notwithstanding any
other provision of this Plan to the contrary, upon and after the occurrence of a
Change of Control, the Plan will be administered by the Third-Party
Administrator.  The Third-Party Administrator so selected will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.

 

Upon and after the occurrence of a Change of Control, the Company will be
required to:

 

(a)                                  pay all reasonable administrative expenses
and fees of the Third-Party Administrator;

 

(b)                                 indemnify the Third-Party Administrator
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of such
administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the said administrator or its employees or
agents; and

 

(c)                                  supply full and timely information to the
Third-Party Administrator on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the date of circumstances of the Retirement, Disability, death or Separation
from Service of the Participants, and such other pertinent information as the
Third-Party Administrator may reasonably require.

 

23

--------------------------------------------------------------------------------


 

Upon and after a Change of Control, the Third-Party Administrator may not be
terminated by the Company and may only be terminated (and a replacement
appointed) by the Trustee, but only with the approval of the Ex-CEO.

 

14.030          Agents.  In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Company or
any Affiliate.  The Company’s Vice President, Compensation and Benefits will at
all times, unless otherwise determined by the Committee, be deemed to be and
shall be specifically referred to herein as the Committee’s delegate for all
purposes herein.

 

14.040          Binding Effect of Decisions.  The decision or action of the
Committee or its delegate with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder will be final and conclusive
and binding upon all persons having any interest in the Plan.

 

14.050          Indemnity of Committee.  The Company and its Affiliates shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Committee or its delegate
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee, any of its members, or such Employee.

 

14.060          Employer Information.  To enable the Committee and its delegates
to perform their functions, the Company will supply full and timely information
to the Committee and delegates on all matters relating to the compensation of
its Participants, the date and circumstances of the Retirement, Disability,
death or circumstances of the Retirement, Disability, death or Separation from
Service of its Participants, and such other pertinent information as the
Committee or its delegate may reasonably require.

 

ARTICLE XV:  OTHER BENEFITS AND AGREEMENTS

 

15.10 Coordination with Other Benefits.  The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Company and its Affiliates.  The Plan will supplement and will
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE XVI:  CLAIMS PROCEDURE

 

16.010          Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee or its delegate a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan.  If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such

 

24

--------------------------------------------------------------------------------


 

notice was received by the Claimant. All other claims must be made within one
hundred and eighty (180) days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

 

16.020          Notification of Decision.  The Committee or its delegate will
consider a Claimant’s claim within a reasonable time, and will notify the
Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee or its delegate has
reached a conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant;

 

(c)                                  the specific reason(s) for the denial of
the claim, or any part of it;

 

(1)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(2)                                  a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and

 

(3)                                  an explanation of the claim review
procedure set forth in Section 16.030 below.

 

16.030          Review of a Denied Claim.  Within sixty (60) days after
receiving a notice from the Committee or its delegate that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee or its delegate a written request
for a review of the denial of the claim.  Thereafter, but not later than thirty
(30) days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

(a)                                  may review pertinent documents;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee
or its delegate, in its sole discretion, may grant.

 

16.040          Decision on Review.  The Committee or its delegate will render
any decision on review promptly, and not later than 60 days after the filing of
a written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Committee’s or
its delegate’s decision must be rendered within one hundred and twenty
(120) days after such date.  Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

(a)                                  specific reasons for the decision;

 

25

--------------------------------------------------------------------------------


 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based; and

 

(c)                                  such other matters as the Committee or its
delegate deems relevant.

 

16.050          Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article XVI is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

ARTICLE XVII:  TRUST

 

17.010                Establishment of the Trust.  The Company shall establish
the Trust (which may be referred to herein as a “Rabbi Trust”).  The Trust shall
become irrevocable upon a Change of Control (to the extent not then
irrevocable).  Notwithstanding any other provision of this Plan to the contrary,
the Trust shall not become irrevocable or funded with respect to this Plan upon
the occurrence of an event described in Section 1.110(d).  After the Trust has
become irrevocable with respect to the Plan, except as otherwise provided in
Section 12 of the Trust, the Trust shall remain irrevocable with respect to the
Plan until all benefits due under the Plan and benefits and account balances due
to participants and beneficiaries under any other plan covered by the Trust have
been paid in full.  Upon establishment of the Trust, the Company shall provide
for funding of the Trust in accordance with the terms of the Trust.

 

17.020                Interrelationship of the Plan and the Trust.  The
provisions of the Plan and each Participant’s Participation Agreement will
govern the rights of a Participant to receive distributions pursuant to the
Plan.  The provisions of the Trust will govern the rights of the Company and its
Affiliates, Participants and the creditors of the Company and its Affiliates to
the assets transferred to the Trust.  The Company and each of its Affiliates
employing any Participant will at all times remain liable to carry out their
obligations under the Plan.

 

17.030          Distributions From the Trust.  The Company’s and each of its
Affiliate’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution will
reduce their obligations under this Plan.

 

17.040   Rabbi Trust.   The Rabbi Trust shall:

 

(a)                                  be a non-qualified grantor trust which
satisfies in all material respects the requirement of Revenue Procedure 92-64,
1992-2 CB 122 (or any successor Revenue Procedure or other applicable
authority);

 

(b)                                 become irrevocable upon a Change of Control,
to the extent not then irrevocable (other than an event described in
Section 1.110(d)); and

 

(c)                                  provide that any successor trustee shall be
a bank trust department or other party that may be granted corporate trustee
powers under state law.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XVIII:  MISCELLANEOUS

 

18.010          Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Section 201(2), 301(a)(3) and 401(a)(1). The Plan
will be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

18.020          Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company or its
Affiliates.  For purposes of the payment of benefits under this Plan, any and
all of the Company’s or Affiliate’s assets shall be, and remain, the general,
unpledged unrestricted assets of the Company or Affiliate.  The Company or
Affiliate’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

18.030          Company Liability.  The Company’s or an Affiliate’s liability
for the payment of benefits will be defined only by the Plan and the
Participant’s specific Participation Agreement.  The Company and its Affiliates
will have no obligation to a Participant under the Plan, except as expressly
provided in the Plan and the Participant’s Participation Agreement.

 

18.040          Nonassignability.  Neither a Participant nor any other person
will have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable.  No part of the amounts payable will, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

18.050          Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Company or any of its Affiliates and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or an Affiliate or to interfere with the
right of the Company or an Affiliate to discipline or discharge the Participant
at any time.

 

18.060          Furnishing Information.  A Participant or his Beneficiary will
cooperate with the Committee or its delegate by furnishing any and all
information requested by the

 

27

--------------------------------------------------------------------------------


 

Committee or its delegate and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder.

 

18.070          Terms.  Whenever any words are used herein in the masculine,
they should be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they should be construed as though they were used in the plural
or the singular, as the case may be, in all cases where they would so apply.

 

18.080          Captions.  The captions of the articles, sections and paragraphs
of this Plan are for convenience only and do not control or affect the meaning
or construction of any of its provisions.

 

18.090          Governing Law.  Subject to ERISA, the provisions of this Plan
shall be construed and interpreted according to the laws of the State of Iowa.

 

18.100          Notice.  Any notice or filing required or permitted to be given
to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Vice President, Compensation and Benefits
Rockwell Collins, Inc.
400 Rockwell Collins Road NE
Cedar Rapids, Iowa  52498

 

Such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

18.110          Successors.  The provisions of this Plan shall bind and inure to
the benefit of the Company and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

 

18.120          Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant will automatically
pass to the Participant and will not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor will such interest
pass under the laws of intestate succession.

 

18.130          Validity.  In case any provision of this Plan should be found to
be illegal or invalid for any reason, said illegality or invalidity will not
affect the remaining parts hereof, but this Plan should be construed and
enforced as if such illegal or invalid provision had never been inserted herein.

 

18.140          Minors, Incompetent Persons, etc.  If the Committee or its
delegate determines that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a

 

28

--------------------------------------------------------------------------------


 

person incapable of handling the disposition of that person’s property, the
Committee or its delegate may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or incapable person.  The Committee or its delegate may require
proof of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit.  Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and will be a complete discharge of any
liability under the Plan for such payment amount.

 

18.150          Qualified Domestic Relations Order.  The Committee or its
delegate is authorized to make any payments directed by court order that
qualifies as a “qualified domestic relations order” under Section 414(p) in any
action in which the Plan or the Committee has been named as a party.

 

18.160   Distribution in the Event of Taxation.

 

(a)                                  In General.  Subject to and in accordance
with Section 409A, if, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant under Section 409A
prior to receipt, a Participant may petition the Committee or its delegate
before a Change of Control, or the Trustee of the Trust after a Change of
Control, for a distribution of that portion of his benefit that has become
taxable under Section 409A.  Upon the grant of such a petition, which grant
should not be unreasonably withheld (and, after a Change of Control, must be
granted), the Company or, as applicable, its Affiliate will distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his benefit (which amount will not exceed a Participant’s unpaid
Account Balance under the Plan).  If the petition is granted, the tax liability
distribution will be made within 90 days of the date when the Participant’s
petition is granted.  Such a distribution will affect and reduce the benefits to
be paid under this Plan.

 

(b)                                 Trust.  If the Trust terminates in
accordance with provisions thereof and benefits are distributed from the Trust
to a Participant in accordance therewith, the Participant’s benefits under this
Plan will be reduced to the extent of such distributions.

 

18.170          Insurance.  The Company, on its own behalf or on behalf of the
trustee of the Trust, and, in its discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose.  The Company or the trustee of the Trust, as the case may
be, will be the sole owner and beneficiary of any such insurance.  The
Participant will have no interest whatsoever in any such policy or policies, and
at the request of the Company will submit to medical examinations and supply
such information and execute such documents as may be required by the insurance
company or companies to which the Company has applied for insurance.

 

18.180          Requirement for Release.  Any payment to any Participant or a
Participant’s present, future or former spouse or Beneficiary in accordance with
the provisions of this Plan will, to the extent thereof, be in full satisfaction
of all claims against the Plan, the Trustee and

 

29

--------------------------------------------------------------------------------


 

the Company, and the Trustee may require such Participant or Beneficiary, as a
condition precedent to such payment to execute a receipt and release to such
effect.

 

30

--------------------------------------------------------------------------------
